ORDER

The Court having considered the motion of Stuart O. Simms, Candidate for Attorney General in the Democratic primary, to intervene or, in the alternative, for permission of the Court to submit an amicus curiae opposition to motion to modify order filed in the above captioned case, it is this 29th day of August, 2006,
ORDERED, by the Court of Appeals of Maryland, that the motion to intervene be, and it is hereby, denied, and it is further
ORDERED that the request for permission of the Court to submit an amicus curiae opposition to the motion to modify Order has been granted and considered.